Citation Nr: 0816084	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  00-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to an initial compensable evaluation for 
gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
September 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York that denied service connection for 
osteoarthritis and granted service connection for gout with a 
noncompensable evaluation.  The veteran filed a notice of 
disagreement in October 1999.  The RO issued a statement of 
the case in February 2000 and received the veteran's 
substantive appeal in March 2000.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C. in 
December 2004; a copy of the transcript of the proceeding is 
associated with the claims file.

This matter was before the Board in January 2005, and was 
then remanded for further development.


FINDINGS OF FACT

1. The veteran does not currently have osteoarthritis.

2. The veteran's gout symptoms approximate one or two 
exacerbations a year in a well-established diagnosis, but not 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.

3. Range of motion in the veteran's joints is normal, with no 
objective evidence of painful motion due to gout noted on 
medical examination.


CONCLUSIONS OF LAW

1. Osteoarthritis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310 (2007).

2. The criteria for an initial evaluation of 20 percent, but 
no more, for gout have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5002, 5017 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2001, 
November 2001, November 2002, February 2005, November r2006, 
and March 2007 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection and 
an increased rating, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claim.

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires for an increased rating claim requires that: 
(1) VA notify the claimant that the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The November 2006 and March 2007 notice letters informed the 
veteran that he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, and that a disability rating would be 
determined by applying relevant diagnostic codes.  The letter 
also provided examples of the types of relevant medical and 
lay evidence that the veteran was to submit or ask VA to 
obtain that were necessary to substantiate his claim.

With respect to the second requirement of Vazquez-Flores, the 
Board finds that, to the extent that adequate notice was not 
provided to the veteran regarding the criteria to obtain a 
compensable evaluation under the relevant rating code, such 
inadequate notice was harmless error, as the veteran had 
actual knowledge of such criteria.  In this regard, the Board 
notes the veteran's and his representative's arguments at his 
December 2004 Board hearing, which included specific 
discussion of the criteria required for a compensable 
disability rating under Diagnostic Code 5017, under which the 
veteran is rated.  Thus, with respect to the veteran's 
increased rating claim, the Board finds that VA has fulfilled 
its obligation to provide the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in November 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in November 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in November 2006 and March 2007.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
several VA examinations, the veteran's testimony at his 
December 2004 Board hearing, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Service Connection and Increased Initial Rating Claims

The veteran argues that he is entitled to both service 
connection for osteoarthritis, and an initial compensable 
disability rating for gout.

Service medical records reflect diagnoses of gout, but do not 
reflect complaints of or treatment for osteoarthritis.  In 
his April 1998 report of medical history, the veteran 
indicated that he did not have or had ever had arthritis, 
rheumatism or bursitis, but had had swollen or painful 
joints.  The veteran reported that his joints swelled 
frequently.

June 1998 Findings of the Physical Evaluation Board 
Proceedings indicate that the veteran was found to be unfit, 
and was to be placed on the Temporary Disability Retired 
List.  Unfitting condition was noted to be gouty arthritis, 
and condition that contributed to the unfitting condition was 
noted to be osteoarthritis, related to gouty arthritis.  
Additional findings included the following: the disability 
was incurred while entitled to receive basic pay; the 
disability did not occur during a period of unauthorized 
absence; the disability was not the result of willful 
neglect; and the disability may be permanent.

The veteran was given a VA examination in November 1998.  At 
the time of the examination, the veteran was noted to 
complain of intermittent pain in the feet and occasionally in 
the hands and knees.  On examination, the following was 
noted: full range of motion at both shoulders in flexion, 
extension, abduction, adduction, internal and external 
rotation; full range of motion at both elbows in flexion, 
extension, pronation and supination; full range of motion at 
both wrists in flexion, extension, radial and ulnar 
deviation; full range of motion al all fingers; shoulders 
elbows, wrists and fingers were nontender, with no swelling, 
warmth, or color change; full flexion at both hips, full 
flexion and extension at both knees and full plantar flexion, 
dorsiflexion, inversion, and eversion of both ankles; no 
tenderness, swelling, warmth or color change in any of the 
joints of the lower extremities with the exception of the 
second, third and forth metatarsophalangeal joints on both 
feet, which were tender, as well as both heels; and there was 
no swelling, warmth, or color change in these areas.  X-rays 
of the feet were negative, and serum uric acid was noted to 
be 4.7, which was noted to be normal.  The veteran was 
diagnosed as having intermittent joint pain, diagnosed 
previously as gout, with no clearly identifiable diagnosis at 
the time.

August 1999 VA medical treatment notes indicate that the 
veteran complained of pain and swelling in the joints of the 
hands and feet, which was worse in the morning and took 45 
minutes to resolve, that he had gouty arthritis, and this was 
how it manifested.  The veteran was noted to have gout of the 
hands and feet with some relief from prescribed medication.  
The veteran was diagnosed as having an exacerbation of gouty 
arthritis.

March 2000 VA treatment notes indicate that the veteran had 
MTP pains bilaterally, that he carried a diagnosis of gout, 
but clinically did not have enough evidence for this 
diagnosis, and that he had polyarthralgias involving the MTP 
joints.  It was noted that the veteran had tender right and 
left MTP joints, with no swelling.  The veteran was diagnosed 
as having polyarthalgias with no acute joint swelling or 
inflammation.  It was noted that the diagnosis of gout was 
questionable, as there was no objective evidence of any gout 
at the time.

A December 2000 Temporary Disability Retirement List report 
indicated the following: that the veteran had been placed on 
the Temporary Disability Retirement List in September 1998 
for the diagnosis of gouty arthritis; that the veteran 
reported that, since his discharge, he had continued to have 
problems with chronic pain of both feet and, occasionally, 
his knees; he continued to have acute gouty flares 
approximately one time per month; he was on current 
medication; he reported that when he had an acute flare he 
would increase his dose of colchincine in order to get his 
symptoms under control.  On physical examination, joint 
examination revealed no tophi or effusions, and the remainder 
of the veteran's physical examination was unremarkable.  The 
veteran was diagnosed as having moderately severe gout 
arthritis and osteoarthritis.  It was noted that, since the 
veteran continued to have fairly frequent gouty attacks 
despite dual medications, it was recommended that he was not 
qualified for active duty service, and should be retained on 
Temporary Disability Retirement List at his rate of 
disability.

At the veteran's December 2004 Board hearing, he testified as 
follows: that he had a lot of stiffness in his feet, which 
was like stepping on broken glass, and was sometimes so bad 
that he could not walk from the bed to shave; that it was bad 
for a month, where it would hurt two times a week, and there 
were other times he would not feel it all month; that he felt 
the sensation of glass sticking between his toes and on his 
heels between three and six times a year, with taking all his 
medication; and that he had been diagnosed as having 
osteoarthritis.  

The veteran was afforded another VA examination in February 
2006.  At the time, the veteran reported the following: that, 
over the past eight years, he had had chronic pain at the 
base of all his toes as well as in his heels; that he had 
gout most all of the time, with attacks occurring more than 
every week; that these attacks were associated with swelling; 
that the had knee pain and low back pain; that he described a 
joint being aspirated in the past, although he did not recall 
which joint or any other details; when requested to have 
additional joint aspirated should he have an active flare-up, 
he declined stating that it was too painful on his initial 
experience; that he did not use any assistive devices; that 
he reported that the condition had affected his daily 
activities and prevented him from walking distances; and that 
he took medications on an irregular basis.  On physical 
examination, the following was noted: joint examination 
revealed no evidence of any deformities; bilateral hand 
examination revealed distal interphalangeal, proximal 
interphalangeal, metacarpophalangeal joints to have full 
range of motion, without any malignment, tenderness, or 
swelling; wrists had full range of motion; elbows and 
shoulder had full range of motion without any warmth, 
swelling, or tenderness; examination of the feet reveled no 
evidence of any enlargements of joints, warmth, erythema, or 
any tenderness noted; and there was full range of motion of 
all the MTP joints.  The examiner noted that prior x-rays, 
including foot x-rays, had been completely normal, that 
laboratory testing performed at VA indicated a uric acid of 
3.0 in January 2004, and that a review of uric acid tests 
available from 1999 onwards revealed a total of five uric 
acids with the highest being 7.1 in 1999.  The veteran was 
diagnosed as having a history of bilateral foot pain that 
previously had been diagnosed as gout.   The examiner stated 
that there was no supportive evidence of this diagnosis and 
certainly his clinical history was rather atypical for this 
crystal-induced arthropathy, and that it would certainly 
require that Synovial aspiration be either documented, 
reviewed, or repeated to provide the necessary evidence of 
uric acid depositional disease.  The examiner opined that the 
presence of chronic foot pain in the veteran was of unclear 
etiology, but was unlikely to be related to gout.

The veteran was provided another VA examination in April 
2007.  On examination, the following was noted: no evidence 
of deformity; bilateral hand examination revealed distal 
interphalangeal joint, proximal interphalangeal joint and 
metacarpophalangeal joint had full range of motion, without 
tenderness or swelling; the wrist had full range of motion; 
elbows and shoulders had full range of motion, without any 
swelling or tenderness; hips, knees, and ankles had full 
range of motion, without any warmth, swelling or tenderness; 
and examination of the feet revealed no joint enlargement, 
warmth, or tenderness, and there was full range of motion of 
all metatarsophalangeal joints.  It was noted that diagnostic 
and clinical tests were reviewed, and that a uric acid test 
from 1999 was shown to be 7.1.  The veteran was diagnosed as 
having a negative examination of active synovitis or active 
gout.

On July 2007 VA examination, the veteran reported having a 
history of gout, with attacks, one to two per month, without 
any associated erythema or swelling, and that he was 
currently receiving allopuinol of a dose of 200 mg per day.  
The examiner stated the following: that there was no evidence 
of osteoarthritis in the veteran; that he remained with an 
elevated uric acid and had symptomatic attacks, one to two 
per month; that there was no evidence of deformities or 
active joint disease at the time of the examination; that his 
serum uric acid remained elevated at 8.0, despite being on 
low dose allopuinol; that there was no evidence of 
osteoarthritis, and that this should be stricken from the 
records; that the gout was largely restricted to the great 
toe and occasionally to the midfoot region, and that the 
veteran complained of low back pain that was probably 
unrelated; that there was no relationship in general of gout 
to weight loss, anemia, or other disability other than what 
would be as a result of the joint disease; that there was 
full range of motion of all joints, and no objective evidence 
of a current gouty arthropathy; and that, obviously, gout 
could be quite disabling during an acute attack and during 
that time with an exacerbation of symptoms he may have marked 
limitation in his ability to ambulate or carry on a normal 
functioning manner, but that these attacks should be readily 
controllable with appropriate medication over time.

A. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. § 3.307, 
3.309(a).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for osteoarthritis.

The record does not reflect that the veteran has a current 
diagnosis of osteoarthritis.  The only evidence of any 
diagnosis of osteoarthritis in the record is the June 1998 
Findings of the Physical Evaluation Board Proceedings, which 
indicate that the veteran was found to be unfit due to gouty 
arthritis, and that a condition that contributed to the 
unfitting condition was osteoarthritis, and the December 2000 
Temporary Disability Retirement List report indicating a 
diagnosis of moderately severe gout arthritis and 
osteoarthritis.  However, despite these report findings, 
neither the service medical records nor the post-service 
medical record contain x-ray reports or objective medical 
examination findings of any kind that would substantiate 
findings of osteoarthritis.  In this regard, the Board notes 
that the record contains no indication of what joints might 
even be affected by osteoarthritis.  Conversely, VA x-ray 
reports and medical examinations have consistently revealed 
no evidence of osteoarthritis, and it was the specific 
opinion of the July 2007 VA examiner that there was no 
evidence of osteoarthritis, and that this diagnosis should, 
in fact, be stricken from the records.  Thus, the record, 
viewed in its entirety, does not reflect that the veteran has 
a current osteoarthritis disability.

Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, service connection 
for osteoarthritis is not warranted in this case.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


B. Increased Initial Rating

Diagnostic Code (DC) 5017 provides that gout is to be rated 
under DC 5002 (rheumatoid arthritis).  38 C.F.R. § 4.71a, DC 
5017.  DC 5002 provides that rheumatoid arthritis will be 
rated based on either as an active process or on the basis of 
chronic residuals, and the higher rating will be assigned.  
Ratings for rheumatoid arthritis as an active process will 
not be combined with the residual ratings for limitation of 
motion or ankylosis.

Under DC 5002, rheumatoid arthritis as an active process is 
to be rated 20 percent for one or two exacerbations a year in 
a well-established diagnosis; 40 percent for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year; 60 percent for symptoms that are less than criteria for 
100 percent rating, but with weight loss and anemia, that are 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods; and a 100 percent 
rating for constitutional manifestations associated with 
active joint involvement that is totally incapacitating.  38 
C.F.R. § 4.71a, DC 5002.

Chronic residuals such as limitation of motion or favorable 
or unfavorable ankylosis are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable (0 percent) under 
the diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Such ratings of chronic residuals under DC 5002 are 
to be combined, not added.  Id.

After reviewing the record, resolving reasonable doubt in 
favor of the veteran, the Board finds that the veteran's gout 
approximates the criteria for a 20 percent rating under DC 
5017, but does not more closely approximate the criteria for 
a 40 percent rating.

The Board initially notes that the post-service medical 
record contains inconsistent diagnoses regarding gout, with 
several examiners and medical providers indicating that the 
veteran does not have a current diagnosis of gout, and that 
any pain experienced by the veteran is not related to gout.  
However, on his most recent VA examination in July 2007, the 
VA examiner noted that the veteran's serum uric acid remained 
elevated at 8.0, despite being on low dose allopuinol, that 
he remained with an elevated uric acid and had symptomatic 
attacks, one to two per month, and that the gout was largely 
restricted to the great toe and occasionally to the midfoot 
region.  Also, August 1999 VA medical treatment notes 
indicate that the veteran complained of pain and swelling in 
the joints of the hands and feet, was noted to have gout of 
the hands and feet with some relief from prescribed 
medication, and was diagnosed as having an exacerbation of 
gouty arthritis.  Furthermore, both on medical examinations 
and at his December 2004 Board hearing, the veteran has 
reported experiencing periodic exacerbations of gout, which 
limit his physical functioning.  Given all of this evidence, 
resolving doubt in the veteran's favor, the Board finds that 
he has a current gout disability, with exacerbations that 
most closely approximate one or two exacerbations a year in a 
well-established diagnosis.

However, the record does not reflect symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.

First, the medical record does not reflect symptom 
combinations productive of definite impairment of health 
supported by examination findings.  The veteran has 
consistently been noted to have essentially normal physical 
examinations throughout the VA examinations of record, aside 
from tenderness in the area of the feet, and there have been 
no medical findings approximating definite impairment of 
health.  In this regard, the Board notes that, on November 
1998 VA examination, March 2000 VA treatment note, and 
February 2006 VA examination, it was indicated that there was 
no evidence that the veteran currently had active gout.

Second, the record does not reflect incapacitating 
exacerbations occurring three or more times a year.  At 
different points in the record, the veteran has reported 
different frequencies of exacerbations, ranging from three 
times a year to more than every week.  However, in any event, 
while the veteran has reported exacerbations of his gout, the 
record does not reflect any incapacitating exacerbations.  
The only post-service medical treatment of record for gout 
exacerbation is an August 1999 VA medical treatment note and 
a March 2000 VA medical treatment note, neither of which 
indicate an incapacitating exacerbation.  Also, the Board 
notes the February 2006 VA examiner's statements the 
veteran's clinical history was rather atypical for this 
crystal-induced arthropathy, and that it would certainly 
require that Synovial aspiration be either documented, 
reviewed, or repeated to provide the necessary evidence of 
uric acid depositional disease, and that the veteran 
described a joint being aspirated in the past, although he 
did not recall which joint or any other details, but, when 
requested to have additional joint aspirated should he have 
an active flare-up, he declined, stating that it was too 
painful on his initial experience.  The Board furthermore 
notes the July 2007 VA examiner's statement that gout could 
be quite disabling during an acute attack and during that 
time with an exacerbation of symptoms he may have marked 
limitation in his ability to ambulate or carry on a normal 
functioning manner, but that these attacks should be readily 
controllable with appropriate medication over time.

Thus, the record does not reflect objective medical evidence 
of definite impairment of health or evidence of 
incapacitating exacerbations.

The Board notes that the veteran could be rated according to 
the chronic residuals of his gout, such as ankylosis or 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  However, range of motion has consistently 
been noted to be normal on medical examination, with no 
objective evidence of painful motion due to gout ever noted.  
Thus, a disability rating according the chronic residuals of 
gout is not appropriate.

Accordingly, an initial disability rating of 20 percent, but 
no more, is warranted for gout.




ORDER

1.  Entitlement to service connection for osteoarthritis is 
denied.

2.  Entitlement to an initial evaluation of 20 percent for 
gout is granted, subject to the law and regulations governing 
the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


